Citation Nr: 1758077	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by stiffness of the hips and knees.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of left trench foot, with inadequate peripheral circulation.

4.  Entitlement to an evaluation in excess of 30 percent for residuals of right trench foot, with inadequate peripheral circulation.

5.  Entitlement to an evaluation in excess of 10 percent for chronic cough.


REPRESENTATION

Appellant represented by:	Timothy Hiller, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to October 1952, and from October 1990 to January 1991.  He also had many years of service in the Air Force Reserve.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In June 2016, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is associated with the record.

In a September 2016 decision, the Board reopened and remanded the matters of service connection for hearing loss, tinnitus, stiffness of the hips and knees and a low back disability as well as the claims for increased ratings for trench feet and chronic cough for further development.

A subsequent June 2017 rating decision granted service connection for hearing loss and tinnitus.  As such, these matters are considered to be fully resolved and no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The June 2017 rating decision also assigned separate 30 percent ratings for residuals of left and right trench foot and an increased 10 percent rating for chronic cough; each effective from September 30, 2011, the date of receipt of the Veteran's claim for increase.  Although 30 percent is the maximum evaluation assignable under the currently assigned Diagnostic Code (Code) for cold injury residuals, the rating schedule allows for the separate evaluation of other disabilities that have been diagnosed as the residual effects of a cold injury.  In addition, the maximum rating for chronic cough has not been assigned.  Therefore, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2017 the Veteran was advised that the VLJ who conducted his hearing was no longer employed by the Board.  He was provided the opportunity to request another Board hearing.  Subsequently, in October 2017, he responded that he did not wish to appear at another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that chronic disability of the hips and knees was not manifested in service; arthritis of the hips and knees was not manifested in the first year following service and any current disability of the hips and knees is not otherwise etiologically related to such service.

2.  During service the Veteran sustained an acute low back injury (lumbosacral strain) that resolved without residuals, a chronic low back disability was not manifested in service, degenerative disc disease was not manifested in the first year following service and any current low back disability is not otherwise etiologically related to such service.

3.  Throughout the rating period on appeal, the Veteran's left foot disability has been assigned the maximum disability rating authorized under Code 7122; the symptomatology associated with the Veteran's left trench foot, with inadequate peripheral circulation, is adequately addressed by this rating.  

4.  Throughout the rating period on appeal, the Veteran's right foot disability has been assigned the maximum disability rating authorized under Code 7122; the symptomatology associated with the Veteran's right trench foot, with inadequate peripheral circulation, is adequately addressed by this rating.  

5.  At no time during the appeal period has the Veteran's chronic cough required daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and pulmonary function testing has not shown forced expiratory volume in one second (FEV-1)/forced vital capacity (FVC) or FEV-1 to be less than 71 percent of predicted.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by stiffness of the hips and knees is not warranted.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

2.  Service connection for a low back disorder is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for a rating in excess of 30 percent for left trench foot, with inadequate peripheral circulation, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Code 7122 (2017).

4.  The criteria for a rating in excess of 30 percent for right trench foot, with inadequate peripheral circulation, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Code 7122 (2017).

5.  The criteria for a rating in excess of 10 percent for chronic cough have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that that the RO has substantially complied with September 2016 Board remand directives which included obtaining outstanding VA treatment records and affording the Veteran additional VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (including arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (a).  In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training.  Service connection is generally not legally merited when a disability on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

Presumptive periods for service connection, the presumption of soundness, and the presumption of aggravation generally do not apply to ACDUTRA or INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or by an injury incurred or aggravated in the line of duty during INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

As to undiagnosed illness (in connection with the claim of service connection for stiffness of the hips and knees), service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021.  Here, the Veteran's service personnel records clearly reflect that he served in Southwest Asia during his period of active service from October 1990 to January 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317. 

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection for infectious diseases.  Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the preponderance of the evidence of record is against finding that the Veteran's claimed stiffness of the hips and knees is related to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The June 2017 VA Hip and Thigh Conditions and Knee and Lower Leg Conditions examination reports show diagnoses of degenerative arthritis, both hips and knees.  

Service connection for the claimed bilateral hip and knee disorders as well as a low back disorder is also not warranted on a direct basis.  The Veteran has testified that he has experienced back problems since the 1960's and also experiences hip and knee impairment.  Review of the VA treatment records and examination reports also show findings of arthritis of the back, hips and knees.  However, there is no factual basis in the record that the present bilateral hip and knee degenerative arthritis and degenerative disc disease of the lumbosacral spine was incurred during service; rather, the competent medical evidence shows that arthritis of the low back, hips and knees was not shown until many years after the Veteran's discharge from service in 1991.

The Veteran's service treatment records include a May 1952 note that he sought treatment after "something snapped in small of back - between shoulder blades."  His October 1952 service separation examination shows that his musculoskeletal structure was clinically normal.  

Post service reserve treatment records include a December 1977 treatment report which shows that the Veteran slipped while working on the flight line and strained his back, the assessment was acute lumbosacral strain.  A Hospital Summary shows that the Veteran was hospitalized from December 10 - 19, 1977.  The Hospital Summary notes that the back pain was associated with a feeling of numbness in both arms and feet, physical examination was normal with the exception of bilateral paravertebral spasm in the lower lumbar region with straight leg raising and X-ray was negative.  The Veteran improved daily, was walking without pain and was markedly relieved.  A January 1978 treatment report notes treatment for acute back spasm in December 1977, subsequently in bed at home for 1 week, exam of back negative, normal neurological, may return to full activities including flying.  

Post service reserve records include an August 1981 report of medical history which shows the Veteran reported having slipped and injured his back while loading a plane in 1977 and, although he reported continued weakness, he reported no history of recurrent back pain.  These records also include August 1978 and 1979, July 1981 and August 1988 reports of medical history which show the Veteran's complaints of swollen or painful joints.  However, with the exception of the treatment for lumbosacral strain in December 1977, post service records are silent as to complaints of back, hip and/or knee impairment.  

Treatment records during the Veteran's period of active duty Persian Gulf service note his 1977 history of back injury and are silent as to complaints of back, hip and/or thigh impairment.  

Post service treatment records include an August 1993 report of X-ray examination of the lumbosacral spine which notes the Veteran's 15 year history of chronic low back pain and "pain and tenderness over coccyx following a fall 2 years ago."  The impression was disc space narrowing of L4, 5; L5, S1 with small marginal hypertrophic spurs.  

An April 1994 VA general medical examination report notes the Veteran's complaint of chronic lower back pain for "several" years; however, no back impairment was noted on examination.  

Post service VA treatment records note the Veteran's complaints of back and bilateral knee and hip pain.  These records note a May 2005 finding of mild joint space narrowing and spurring at medial compartment of the right knee joint, suspected mild degree of degenerative change and minimal degenerative change at femoral-patellar joint.  See May 2014 Neurology Note and 2015 VA Internal Medicine Note.

As noted above, June 2017 VA Hip and Thigh Conditions and Knee and Lower Leg Conditions examination reports show diagnoses of degenerative arthritis, both hips and knees.  In addition, after examination of the Veteran and review of his claims file, the examiner opined that it is less likely than not that the Veteran's back, hip and knee disorders were incurred in or caused by an in-service injury, event or illness.  Regarding the low back, the examiner referred to medical literature and explained that the Veteran did not have onset of degenerative disc disease during active duty, his 1977 back injury was mild and resolved (there was no evidence of lumbar disc disease) and he denied any back problems with normal back examinations for years afterwards.  Regarding the hips and knees, the examiner explained that there is no evidence of the Veteran having a hip or knee condition in service.  The examiner attributed the most likely cause of the Veteran's back, hip and knee disorders to age and obesity (the Veteran is 84 with a BMI (body mass index) of 36.7.)

The Veteran's STRs show treatment for lumbosacral strain during a period of ACDUTRA in 1977.  In addition, although post service reserve examination reports include the complaint of swollen or painful joints, these records are silent as to complaints of or treatment for hip and/or knee impairment.  Further, it is not in dispute that the Veteran currently has arthritis of the lumbosacral spine, hips and knees.  However, the probative and persuasive opinion of the VA examiner concluded that his 1977 low back injury during ACDUTRA was acute, and resolved.  His complaints of swollen and painful joints during reserve service, prior to his period of active duty Persian Gulf service, were not reported during his active duty Persian Gulf service.  Accordingly, service connection for a disability of the low back, hips and/or knees, including arthritis, on the basis that such disability became manifest in service and persisted is not warranted.  As degenerative disc disease of the lumbosacral spine was initially diagnosed in August 1993, approximately 2 years and 8 months after the Veteran's active duty Persian Gulf service ending in January 1991, and the June 2017 VA examiner found that arthritis of the hips and knees was initially shown in June 2017, over 26 years after separation from service in August 1993 (notably, VA treatment records note right knee degenerative changes as early as 2005; however, this is still 14 years after service separation), service connection for arthritis on a chronic disease presumptive basis (under 38 U.S.C. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.  While service connection for arthritis may be shown by continuity of symptomatology postservice, such continuity is not shown.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Furthermore, there is no competent (medical) evidence in the record that suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of his current low back, hip and knee disabilities.  Although the Veteran claims that these disabilities were manifested in and/or are due to his military service (and he has submitted statements from friends who have observed him living with his disabilities), as laypersons, the Veteran and his friends lack the medical knowledge and training to offer a probative opinion in this matter.  The etiology of his arthritis is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinion or medical literature in support of his claims.  

Notably, the only competent (medical) evidence in the record as to the etiology of these disabilities are the June 2017 VA medical opinions against the Veteran's claims.  These opinions, that the Veteran's low back, hip and knee disabilities are less likely as not related to service (and are most likely due to age and obesity), reflect familiarity with the record, are based on examination and interview of the Veteran and are probative.  Further, as there is no competent evidence to the contrary, the Board finds them persuasive. 

The preponderance of the evidence is against the claims of service connection for disabilities of the low back, hips and knees; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found, a practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the Veteran's bilateral trench foot and chronic cough disabilities have not significantly changed and a uniform evaluation is warranted for the period of the appeal.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant appeal arises from the Veteran's September 2011 request for increase, the period for consideration is from September 2010 to the present.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Historically, the Veteran has been service connected for residuals of trench feet with inadequate peripheral circulation since August 1, 1968 (with a period of discontinuation for active duty from October 1990 to January 1991) and for chronic cough from November 1994.  The present appeal arises from his claim for an increased rating for these disabilities received in September 2011.  

Residuals of Trench Foot

The Veteran contends that his residuals of cold injury to both feet are more severe than reflected in his current disability ratings.  He has testified that his residuals of cold injury are productive of hammertoes, nail impairment and numbness and he is unable to walk long more than 50 to 75 feet.

The Veteran's residuals of cold injury of the right and left foot are rated under Code 7122 which provides for a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  The assigned 30 percent rating is the maximum rating allowed under this Code.  38 C.F.R. § 4.104, Code 7122. 

Two notes accompany Code 7122.  Note (1): separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2): evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Id.  

Throughout the rating period on appeal, the Veteran's residuals of left and right trench foot, with inadequate peripheral circulation, has been assigned the maximum disability rating authorized under Code 7122.  The Board has considered whether a separate or higher rating is warranted under a different diagnostic code.  The United States Court of Appeals for Veterans Claims (Court) has held that "when a condition is specifically listed in the [rating] Schedule, it may not be rated by analogy."  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also 38 C.F.R. § 4.20 ("[w]hen an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury").  Applying the Court's holding to this case, because the Veteran has been diagnosed and service connected for cold injury residuals, it would be inappropriate to rate his bilateral foot disabilities by analogy to other diagnostic codes.  Thus, consideration of alternative diagnostic codes is not warranted in this case. 

Nevertheless, the Board points to Note 1 to Code 7122, which instructs the rater to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Code 7122.  

Here, the evidence of record does not show that the Veteran has amputations of the fingers or toes or complications such as squamous cell carcinoma at the site of a cold injury scar.  The Board acknowledges that the Veteran's nail abnormalities, numbness and osteoarthritis of each foot has been noted as residuals of the Veteran's cold injury.  However, these disabilities have been used to assign the current 30 percent ratings for each foot.  Therefore, separately evaluating these disabilities is not permitted.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993) (stating, "38 U.S.C. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.")

In addition, VA treatment records and examination reports show findings of "diabetic peripheral neuropathy" and hammertoes.  See May 2013 and June 2017 VA examination reports.  Peripheral neuropathy has been attributed to the Veteran's diabetes (for which service connection is not in effect) and the May 2013 VA examiner opined that hammertoes is not secondary to trench feet because the "current medical literature does not support [the conclusion] that trench foot causes hammertoes" and the Veteran "has other major risk factors for hammertoes including diabetes and age."  (Notably, an unappealed May 2013 rating decision denied service connection for hammertoes).  As such, a separate rating for peripheral neuropathy and/or hammertoes the feet is not warranted under Note 1 to Code 7122.  

Chronic Cough

The Veteran contends that his chronic cough is more severe than reflected in his current disability rating.  He has testified that he experiences acute phlegm and frequent coughing and congestion.  

The Veteran's chronic cough is rated under Code 6602 for bronchial asthma.  Code 6602 provides for a 10 percent rating for bronchial asthma when the Veteran has a FEV-1 of 71- to 80-percent predicted, or, FEV-1/FVC of 71 to 80 percent, or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted when there is evidence to show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted when there is evidence to show FEV-1 of 40- to 55-percent predicted, or, FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Code 6602 (2016).

Post-bronchodilator studies are required when PFT (pulmonary function testing) is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96(d)(4).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

VA and private treatment records note complaints of postnasal drip, they do not show treatment for chronic cough.  These records include a November 2015 private treatment report which notes the Veteran's complaint of increased mucus in the throat, his claim for VA compensation issues related to postnasal drip and includes the opinion that "his postnasal drip is multifactorial including age, diabetes and CPAP usage."  

On June 2017 VA respiratory conditions examination, the diagnosis was interstitial edema and atelectasis.  The examiner noted that the Veteran has never been diagnosed with a lung condition and he complains of problems with mucous drainage which causes coughing.  The examiner further noted that the Veteran "has a restrictive pattern to his PFT" and "is morbidly obese."  It is noted that the Veteran's respiratory condition does not require use of oral or parenteral corticosteroid medications, inhaled medications, use of oral bronchodilators antibiotics or outpatient oxygen therapy.  The examiner noted an April 2003 ENT (ear, nose and throat) note that the Veteran "complains bitterly of postnasal drip" which he described as "thick mucus in the pharynx," sinus X-ray taken several years previously was normal and examination was not remarkable.  PFT showed FEV1 of 74 percent of predicted pre-bronchodilator and FEV1/FVC of 75 percent pre-bronchodilator.  Post-bronchodilator testing showed FEV1 of +14 percent predicted and FEV1/FVC of 75 percent.  

Upon review of the record, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's chronic cough have not been met.  As noted above, to warrant a 30 percent rating under Code 6602, the evidence must show an FEV1 of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Pertinently, during the period under consideration, the Veteran has not met these criteria.  The June 2017 VA examination PFT results revealed FEV1 of 74 percent of predicted pre-bronchodilator and FEV1/FVC of 75 percent predicted pre-bronchodilator and post-bronchodilator.  Further, even if the FEV1 for predicted post-bronchodilator was +14 percent, such would not provide the Veteran with a higher 30 percent disability rating because VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  There is also no evidence that the Veteran used daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  There are no medical finding to the contrary during the period under consideration.  Thus, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's chronic cough at any time during the appeal period under Code 6602.

In reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of the Veteran's claims for higher ratings are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disabilities.  See 38 C.F.R. § 3.159(a)(1). 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the claims for higher ratings for bilateral trench foot and chronic cough must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of higher ratings, that doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for stiffness of the hips and knees is denied.

Entitlement to an evaluation in excess of 30 percent for residuals of left trench foot, with inadequate peripheral circulation, is denied.

Entitlement to an evaluation in excess of 30 percent for residuals of right trench foot, with inadequate peripheral circulation, is denied.

Entitlement to an evaluation in excess of 10 percent for chronic cough is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


